PER CURIAM.
The petition for certiorari in this cause not having been filed within the fifteen day period provided by Rule 4.5, subd. c (6), as amended June 8, 1959, effective September 1, 1959, 31 F.S.A., did not automatically stay further proceedings in the District Court and the trial court pending disposition of said petition. A motion has now been filed by petitioners to stay further proceedings in the District Court and the trial court pursuant to the provisions of the aforementioned rule providing that the filing of a petition here after the fifteen day period mentioned in the rule shall operate as a stay only upon the order of this Court after due notice to the adverse party.
Inherent in the rule is the requirement that, in order to obtain a stay here, good cause must be shown. Were this not so, no purpose whatever would be served by the provision for automatic stay upon filing the petition within the fifteen day period. *240Neither the petition nor the accompanying brief nor anyhing brought to the attention of the Court at the oral argument on the petition disclosed good cause why action in the District Court or the trial court should be stayed pending the disposition of the application for certiorari here. The petition is, therefore,
Denied.
THOMAS, C. J., and TERRELL, HOB-SON, ROBERTS and DREW, JJ., concur.